 

STATE OF COLORADO, ss:

I, Cheryl Stevens Clerk of the Supreme Court of the State of
Colorado, do hereby certify that

Patrick Harry Peluso

has been duly licensed and admitted to practice as an

~ ATTORNEY AND (OUNSELOR AT LAW

within this State; and that his/her name appears upon the Roll of Attorneys

and Counselors at Law in my office of date the 3rd

day of ___November A.D._2014 and that at the date hereof
the said Patrick Harry Peluso

is in good standing at this Bar.

   
  

IN WITNESS WHEREOEF, I have hereunto subscribed my name and
affixed the Seal of said Supreme Court, at Denver, in said State, this

< __ 4th day of March A, D2920
Cheryl Stevens

a Clerk
B 7 ae

Deputy Clerk

 
